PER CURIAM: *
The Federal Public Defender appointed to represent Joseph W. Bobo, III, has moved for leave to withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Bobo has filed a response.
“This Court must examine the basis of its jurisdiction, on its own motion, if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir.1987). Article III, section 2, of the Constitution limits federal court jurisdiction to actual cases and controversies. Spencer v. Kemna, 523 U.S. 1, 7, 118 S.Ct. 978, 140 L.Ed.2d 43 (1998). The case-or-controversy requirement demands that “some concrete and continuing injury other than the now-ended incarceration or parole — some ‘collateral consequence’ of the conviction — must exist if the suit is to be maintained.” Id. at 7, 118 S.Ct. 978.
Counsel asserts that there are no non-frivolous issues relating to the district court’s revocation of Bobo’s supervised release and sentence of nine months in prison. During the pendency of this appeal, Bobo completed his nine-month term of imprisonment. The judgment imposed no further supervised release term. Accordingly, there is no case or controversy for this court to address, and this appeal is DISMISSED as moot. Counsel’s motion to withdraw is DENIED as unnecessary.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.